Case 3:17-cv-00070-KRG-LPL Document172 Filed 03/03/20 _Page 1 of 8
INTHE UNTTED STATES OTST COURT
FOR THE WESTERN SESTRICT op PENNEY LVaNZA |
HENRY UNSELD WaAshs NESTON iNOS: ARNIT-CV-S070 !

ope TUBES LEA
MITES HE HAIN oy P28, THI. Par LURE: 78 Camphy

V.
“DENATHAN eaANHART wer eweht COURT Fas ean OAT INA RBUEF, Bota |
|

: Tt ENRY USEL iD WASHI! JeTON Am Hh: PLAINTIFF Nn sinAgOvr caprtenco

| I, PLAINTLFF MNS Tits sauez Wwrrk A PAYTEON FOR SANCTEAN AaRensr DEFEND ANTS Fan
THE FATIARE Ta FULD QoragLy 7 Qounr ORNE2 ATE: aK qr, 9, Deal F560
2g Anuace, | y THE. QauUkt om PENA DN PARTANI- pr: 3 NYCNG EN: Para Merron “y ras ors-
CoV ERY Dox 45 AN ANTIA & PAEQUEST FER Doe ments AT A ts | CONRERNING DE
FE NOANTS | Ec QaSTEA, wit ‘ts ” Bow bas, HETOE SR2: AK 5 PRS Oa ak, RaBperr- ShyD-
FR, Part lLoe MA lis Bazan PWD LAT, Cin ko, OK (Me Annee MA. POSTER
kK, TURN} 22, MARK MPYLP,, Jon THA n BARNACLE

 

\

3,7 OATE. a lt DERENDANTS Heh Palin Te L PROVIDE PLaantZir WITHTHE Botit-
“hiss 7S QAULTAL 7 7 PALA TA TLrF EX ECd FENG 7 THES G4 8; pet TE. TAN v aoe nha & Ak

           

HE DEFER AbANTS OPEN-N-BLATANT Alito mPLtAN ne. 3 BdURT ORDER 604 2 d DAL
RANT SANCTIONS PuRsua NT 7 FR&P 37) AND DEFAULT Against DE rendre uk
SUANTTS Paar SE _ a - . Os ao, !

 

MAR 03 2020

CLERK US. DISTRICT COURT —
- WEST, DIST. OF PENNSYLVANIA

TIN LIGHT OF THE. Fon bide ate fLarnrcte OTHow Fae SANUS ReAINS oT UFEND -
_ ANTS Sites LD Bh f GRANTED | -

 

 
    

  

ne ES as aa AE SARS saris ie ae BPR ULE Cnn pate :
DATED $ A, AT QA afk Abyug LinsclA Hh Wie
= | : ‘ HENRY ON6BELY Pi Hans ron
ha ortant Fat, SANCTIONS +3 “lT- OV- O74 > Cp a
Case 3:17-cv- PR OARS LP Reaves ATE eee eae an ee 2 of 8 | !
FOR THE WESTERN Te Of PENNSYLVANZQ |

HENRY UNSELD WASHINGTON ete ea

NSU (pPORT OF PLA TAITIFF
Marten Pow SAn cre

OM. TIONS AGAENST DEFENDANTS
JONATHAN BaawHART aceon on ;

SHENRY UNSELD Vi

I. PLA INTZPF MVS THas Cour, WITH 4 BRIEF ray SufPORT oF PLAIATLFF MOTION rer
SANCTIONS AGAINST DEFENDANTS, B, Coste, w2lLzam Bowers, HELDT SROKn,M.
oT, FOSTER JR. PR SaHork, RoBERT SNYDER PH Lie MAUST, BRIAN P. HYDR:, Lyd Hank
WR, MeDANNELL, Kk, THRNre, MARK MAYLF VOSNATH Any Bawn ars

 

 

Bea Ae THE PLALNTIFE IN THIZ ABOVE CAPTION

X THLS Ls A FAUSAIIGI A CTEON FILED BY A PRISONER, PRO Sf) TN RARCERATHD AT SCT-Som-
EASET, SERKZNG DAMAGES, 1,4, dam penohrany ~PUNETIVE- N- pmorrton MONETARY DAMAGES A
De OL ARATARY TUPQMENT, A NO INOUNTEIVE RELDFR Bast) ON Piersan opPieals ACTS
OF CAUBL-N-UNUSUAL Parecs ment, PRERDIM of sree Ano EQuaL PAYTENTION

THLS MaTios SEEKS SANCTIONS nest DeeENDANTS FoR DEFENDANTS FALLUVE Te pRa-
VO DEFENDANTS \NiT Dawns BEES Ir Dae*lbo' 145 Ar a- ~@ , OETED Bf: LW; |
A EPRANED PURSUANT Ta QaurRt ORDER, DAT 213,24, 44, "PURSUANT TA FRAP 37

   

Ta 7) DATE! DEFENDANTS RastHoak, R, AND WE LicamL. Bowes, BoTH Have. FAILED 1
ComPLY 7o TH DPreraTe? oF bac j WES Vd TS PRayz0 FE Nadu ENTS Cam prLin OUR -
ENG THR AUBUGTRO)S— 2a) 9 SEASONS of BASKETBALL-Sorr BALL-Fo 2TBALL-N-
VoLLfy Ball (ANN A ROSTER OF THR INMATES AsszENFN TA House IN) of -CfaL1 On
4p UNIZT, Hi NTRS @QmprL~ln BY FeRAM ER AB CAUNSR Lam CaNLEANTNA pPLaLAT-
TEE WEIGHT TAKEN WEEKLY For mMeIn7THs, PLA ZNTLIFY~ CamPLAZNTEs oF BRING
DENERPD MENLCAL CARE TAP. ManTHly PAY of ALL SPARTS OFF ce rals

 

3, PLACNTEPF ALlparann THAT DErPnbANTS R,PESCHack AND WILLLA™ L, Bowers
Vrelanep PLALNTEFE CONSTETUTLAN ALLY PROTRACTED RIGHTS oF FREF spe eS AND
EQUAL MaTheTien GBB UNDER Isfane [444 AMENDMENTS; BASED upon el pcnt-
ZIFF RAGE-N-ARE
DaaPL% At aol 20a, al4\ 113} R46! 7; 463-265: 568, ‘386 ) 321) AG 17° SIT) :

4, Plazayrzer ALLESER THAT DEFENDANT R, PreseHack, AQTIVITIES SPFATALTST LON OKaT
aAuShn PLALNTLP THe DAMAGES oF Wank Haurs, WHIOH MEANS Less PRY, OFFEND -
ANT, PECOH oak TS RESPANSEBLE Fon AcSTANTNG GP8RTE WFLOLALS TR TAB ROLES, YANO

La BANG TH WSK Haus of OfFiterar THEREP RE, THR. O0cum ENTS Re-RuesTes ARE. -
, IQUTEF: SUPPORT 0 fF SANIUTLons, 3°) 7-eU-0d74 ; .
 

CENTRAL TO PRATALTHP POQDSHREP gag Une Ry Azz re Gllp 8/ PARQ Renee OL Roce nia. tine
Doauments ARAUESTED AR CURRENTLY ARE REAOLLy Ar DEFENDANT: Pesehbals Ae
CESS | CANSTSTENG A Lesrrng OF ALL OPFEOLALS NAM /26-N-FAY Fo A Tora fs SPAN DOF
A aaus7 rAaals -Zaly SEASANS OF BAS SRET FALL PooTaail, SOFTBALL, Vell py BALL , Dae”
133.3 @. ) ANO THEIR Pay Fon TEs TMP SPAND -
& PLAINTIFF ALLES R20 well TAm L, Bowe/ns , DEFENDANT 4 Leuk UNIT MANAGER, Wito
~ ACSTONEN LNMArES Ta Hausen sa A PaRTIOULAR eBLL ON A look | AgLaak Counselans
PoyeMoLo@zsTs Saatal WORKER, DAY Room SAMES SPECTALEST, ABleok Doe STAFE AREUND-
BR OEFENDANT, BONERS command \NHAT Folbaws xs ALL | Bloak MEMOS ZN Font
Ton PLACA rn Tt Zia arp RECORD, ALL NOTATIONS Canaan Ing A Blew cAmMAres domprl-
AN BY ALL COUNSELOR, Psy sHoLadrs7e, Sget4a LUNGAKER Day Roan GAME 5 PROE ALTST, Add
AB ack Poo.STA FF ARB. REPORTED 7 DEFENDANT Bowers. THERER RE ANY-N a LL zNPoemat-
ThaN) CaNERNEME PLAZCNTOFF WELSHT, Poye nhaliceteay PRoBLEMs, Com PLALNTS. OF BEZNG
brnced MENTAL CARB PLArwcorr APPROVAL. To FaSSRSS F- BOXBS Of Pro PEATY ENSEDE af-
PLALTATIFF GGLL. ARE oA DFFERDANT, Raw les (RSSEBTON .
RB DE FENDANT BoweRS Da! MAR THAN ONE OCSASION DE FENDAAT, BOWERS ORL ar-
FBI Te PLATA ERE TRAT DEFENDAN Ty Powis HAS THESE Dow MEAT HES Passes-
STON , u
THERE Fake, PLALNTZFF RBQU po oF 1} AasTER CONSTSTENS OF THE NAM RS-A-NUMBE HILO T
ALL TAYAATES ViHowi WRAR ASSTANED 72 House EN 60u4 SELL ON AB RD DURENA THE.
DAN UARY A017 THROUGH -PEBRUARY 40/7) jk WlaS-N-~ NATATIONS GANGERNING FLAZNT—
TPF ComPLaAzants of BRING DENTED MEOLOAL Cape -N- Py CHolaGreAl PasgLems Wer-
| GHT, AND APRRQVAL FoR F- BOXES op PERSeNAL PRabeety INSzO-OF Hrs CELL ARE ALL-IN E-
| FENDANT Gowers Postesszent AND/og At Hizs READELY Akers
~ NB SueH- RaoumeAnZS wath CLLUSMATE THAT ARFENDANT BONERS ALLEGED izSioN|0 ~
~~ U0T VIaLATED PIAENTIFE CONSTETUTIONAL Par est eon pasitrs te BP FREE FRom WhU EL -NTUN-
USUAL PUNISHMENT, FREE SPEECH -N- EQUAL PROTERTION QUA RANTES By THE. 1S
eth. AND 144, AMENDME NT} BAGEO ON RACE -N- RETALIATION
8 fl Doc AT ATA - -275) 308 B57, ALSI2AB, HAT

STATE MEANT OF FACTS a

© On OA N WEAR 12,4149 , PLALNTLFF FILA A Moris N FoR OrstevERy PEA OROER DATED 10,L

. OF PF NDANT, Bawa RESPONDED IN RETALTATIONS BY TRANSFERRING FLATATLFF 7 A heus-

Ne UNET THAT FS XACEABATED LADNER BytdelobzcAd PeBLems, AND FHYstoAL AILMENTS, TO
Dare! DEFE ENOANTS, PisQhock-n- BOWERS HAVE FALLEO 1a MovZOR TH PLACATLAF WITH

THE: NEQESSETLRS AePROWED BY THES WUT aTTRO Age, DEFENDANTS, PESQHagK-N- Ga

ERS Ga ATENUING PTSKONDU OT IS DRPRIVENG PLAxNTefp | Sh Sih, AND PA AMEND MENE ,

PLALNTERE HAS SUBIMETTED LL. LIETTERS ANID RERIUEST TO STAFF to SDT-Som RAS AND SAAD NTo

SOL -SomERSET \NARDEN- “ND EPUTY WARDENS , LENZT MANAGER, , Bycholeasst, De: PENDANTS RE-

SPANSE-N- NON ACTA Dv) PLTES WHETES Cone PANS ems eww RST, PLALAIFE LE <p] ALL
Bers SI PPORT OF CAN TEINS: 35 170-007 (A) ms

 
— Case 3:17-cv-00070-KRG-LPL Document 172 Filed 03/03/20 Page 4 of 8 }
BlAKS ALWAYS WANTENG HAND OUTS) ANO ALAPbY HAVES OBAMA CARE, WIITHouT SUL ESe%
PrRSUANE DEFENDANTS Ta FUuiL. y carnply WITH Das 195, iba, WITHOUT PLAINTIFF RESORTINE
TA APQUELT is RSANETIONS |
ARGUMENT
vA COURT 2 ORDER 12,20, 9, BRANTEN IN PART PLALNTLEF MOTION FoR DIseoveERY, WHICH
PR r0RS, ENTER fee VHP CammaNwealld DEFENDANP: HAVE LNOELCATED THAT THE “7
D6 NeT PRS E THEGRANT OF PLALINTERF morton For Distal: Ry Go" slo); THEARERRE THE
-MoTTon TS cena AS To THas DEFENDANTS A RESPONSE ES Bue WITHIN 30 DAYS
ERom TODAY PURSUANT TO THE FEDERAL RLS OF OTSoovERY “2! 2 MOR F-7HAN 30 Days
HAVE SNE By AND DEFENOANTS 8, PEseHoek ano VITLLTAM 1, BOWERS , 7 DATE!
HAVE, FAZLED.TS Fully CaméLy war COUNTIRDER OF 14.29, If; Dabo
FAcH ETE MEN PLALNTLFF-RGQMEST £8 VITAL To THE SUBSECTIMATTER ©F MHP: Law
SULT, 1,¢, 7 TLLUSTRATE THAT ORFENDANTS REAETITZVEE MISCONDUCT -N- DELTB ERATE IN -
One t E RENCE TY) PLGENTIFF foyeHe Lede al PROBLErvis (Q QONITENUOUS AYPIGAL Fars sAPEY
“AVMEALUAL MOE GB) Have PLALNTEFE WAS Reyciola exeaLLy AFFECTED BY DEFENDANTS ALLEG -
Ep Abuses (2 @ OPOLIATR OF PLALNTEFF PHYSECAL HEAL LTH ® ALLESEO ABusks BASE ON
AGE-N-RARE |
THE TTEMS ARE REREVANT Te THR ALLE BATE TA THE ComPLALAT, doatya

 

he Dr FEeNDANT SA, PESQHaak AND junta VL, BWERS HAVER Real ry Aewnes: RAL on THE
TIF PLAIN TLFF REA WESTEO, whitey THE CouRT GRANTED, Poa! i bg | THEREPORE., PRUE -
ENS ee, 1e€ , COMPLIANCE ra. Doe Le Lo, Doms Nor! CAuse A PURDEN On DE FENDANE: “THE boat
fil mNTS: MONCERNLIVG Doe ho ONLY COAISEST OF Dotum RAT ONG ERNING | THE PLa ILNTLEF, her:
ATIaNS AND COMPLAENTe WH t2H OBFENDANTS, Bowres, Ann PESOHoak ALREADY “Have
TINTHEIA RSSESSTAN, AND /28-: ALREAGY HAVE RRADrLy Avessto , EVEN ZF THI RE Qu es? mas
BUR DENSA wee? WHITES @NCERNS CAME PORST, PLAINTIFF LIKE ALL Blacks RLIWAYS WANTZAS
, HAN DoT, ANG /og ALREADY Hivle OBAMA CARE.» PLAIN ZIFF REQUEST FoR DeSovERy/ TS |RE-
‘QUIRED re RELBNANT Te THE CASE KKENG V. SERSTA Powke 06. 50AR, 0/374, DAT)
(F VEN ZF Drseauray 15 BUROENSaME TT ou L) Are REQUIRED IF RELENANTTs THE O4SE)
THE RELEVANT OF THz Bre AUMENTE SOUBHT TS DEMONSTRATED ABE

 

q. —™™ PoeceepsN op DIS oLeSuRe SANCTIONS?
ROP 37 PeovE DES THAT PARTLES yay BRING A maz io N SEEKING SANCTIONS,
RULE 37 M@ STATES THAT EVASIVES OR cNUmPLETH Or SULRSURIS ,ANSWARS OR RESP -
ES ARE TS BR TREATED AS A FAarLuke pm brseluan» FATLURE ERCP 3 7@© AUTHORIZES B SPROTPE
SANCTIONS APPLICABLE Far Farlurs 7a Orselosh. TAS RULE Stanes THAT A PARTY WHo WilHour
SUBSTANTZAL SUSTLFORTION: FATLS 7 OTSALSE “LAFORIM TIAN REQUTALD Sy FREP 2G
he PERmaz TED Te USF ENIZOFRNCE INFORMATION NST ALS OLo$ ED, UNLESS THR. PALLURE sen
2S, THiS SANATIAN ARLOG NIZES THAT A PARTY Wite FAILS 70 Pro REALS To DISéLaS{z TN Porat

ase Nov Be. ABP. To BENFFLT F Rove THs SON Prselest (ARBY SUBSERUERTEY RE ay -
_ Batare SufPanT or SANSTEONG 23+ 17-CV~ 007 S).:

            

 
ING ON THEN FSRAA II BR REAL OSTA Hea Re LOSI? s BREE SPAR afesr ZN
751A MoTLan, UNLESS A PARTY HAS 4. SUBSEQUENT REASON FoR Suél4 FALLURS: To DES ELAS 08 UN-
LESS TH FALLURE. DOS NOT PRESUDTOE ANY PARTY, IN ABDITION TO THES SANSTION OTHER
SANOTEANS OF FAQP37 WILL Sz AVALLABLE For FALLURF Ts OZSA Lene. INFORMATION. FRCP 37
OFFERS THE. COURT A WIDE RANGER OF SANCTIONS THAT MAY BE TM PSEA FoR FAI ee re camAy
(BBR OTH HNORDER Por Srswave Ry) THE coud xs GRANTED THE AUT Hetty © ENTER Suel Ones
IN KEGARG Te POFLURe AS ARE DUST ry PROP 2708 LISTS THE MIA BROAN TEONS THAT wae CPE CT
FECALLY AuTHa®tZED 3 FATS may ee. OREO FSTAB LISHED) ENc Orn: MAY BE BARRED) ;
PL PADIAS may BE SITMTUKE: PAY OA A IISINTSSAL OR DEFAULT SUNEMEAT EAERED ‘A PARTY “AY
BL RUND TN CaNTEMPT. - - . LAL AULFS my FROVIOR. SUPPLEMENTARY CANLTLANG
Fak Nanl Cow ALZANCE AND MAY PRNITOP SANOTIONS Fen Sirs us OR ABUSE OF THE DISe0V~
ERy PRAGILSS
IN THIS INSTANCE ORF ENOA NITS, FBSCHeok-N- Bow ERS OFENLY OE FIEN) Coury oROK 2K OF 1a,
IQ) Doo* iba NOU RETALZATZNG facnsst PLATATZFA, 1, €. KN zt @ly CALISTING FLAINTEFF Byoholadr -
CAL PRath Biis—n- DENZAL Awek Hours \ Wiel WARRANT SANETEONS ARERR BY PLALNTEFP RE-
QUEST A SFNERE SANCTION BO ABALNETS EN TH ROR OF PLE ALENGS OK A OESNIESSAL OR Of
Fault sUos fant, WELCH WILL SPANEAS f ONTERMANT TS NESCLPOTENGL Of COURT OR OF q
1A ,AQS9, Doe’ Pio! AS WELL AS ROVER A EBNOLIY To THE PARTY WHo HAs $15 SBEYRO SUCH OR-
bras. NATCANAL hokey LA Aur VAUETROPSIZTAN Hoo kkey CLug ING, HAT U, $. 637,643,
do 3, CT AT7§, ATH G4 Wy) (Ner PAERRLY PS PENALIZE THs RIAN ER. Con DueT rity BF D Daemp 1S
WARRANT SUH A SANCTIEN, BUT 7) DETER THs wile MIAH T Br Be z ey
TEM PTEO To suaH CaN DUCT CN THE. ABSENem Of Suet R DETE PRAND), ‘RaBenlsary V. TRANS -
AMPATLA TatSurangs Ch 36g Fad 27.37 ( ats ara /44 (Te RR OVEDE. 4 PENALEYTO THY
PARTY INHo OT: <StBEyE/) SueHAn ORDER): BROWN Vi Apa Hatomntele ¢ 60% Fad 4a Hoth azar
1979) (pe PAULT Bf FAT. T. LUN Te Mavrce Docu WING =ivig) BACT ALR dan NETTone Ne Cae 7/7, | VV,
ZSTSTDE TONe7 pes 574 Fad 334, 331-378 SIA OZ /97%)) STATE OE OHEO NV. AUTUR
ANDERSBN?:08., 572 Fad 1376 37 He: Hh a we 979) CRFAULPS 2) AINE WEBBER ACK.
EGuURTES ENON. Aaa kale iera ar Pushers Ried ENG, By 3dd S@Nd a Hi

 

AER

 

10, DEFAULT ANID OrsmrssALe |
DEFENDANTS PESoHsek -- Bowlers HAVE TENORED PLATNTE F Rep baTED gEmzNDER,
ANA CURRENTLY WITH PORE THUR ne Havel! [, EN RESPANSE.TO COURT ORDER oF Bi, js,
IF * OONTENLIENG RA FTALTATINS, 11, AER ERATION OF is} % bh AND /HA AMEN ENT ,TO
DATE! Fariure® Peavrpe PlazNtlFe Iams Hares V3 LTAL To LALNTIFE EXPO
Tian OF THE GASE. PEA APPRAVAL OF Taf: COURT Dae LS, Ln THES ENSTAN CIE Of |

~~ FENDANTOONDUAT £5 REPEITIZVA AND OL EARLY rAKEN WaT KNOWL/ZDAE UF wu
ORDER 13,200 1F. SEF, fouls V. STATE Farm Pian tedudty, 03.747 Fad $b3. Ul

Ged cre 1949) (Pepcon at. RES SPONBIBTLtay, PA aes ra hee AOVESARY CH SAO ay
FATLURE. Te RESPOND T 7S D7SCaVrky | WPLIL Con UCTIZL , 747 Fd AT Be Far
ORS 1,2,4. i

 

Bat a sunaet OF SANCTIONS 23 A/7-LN-ON70 @.
j LIT TS OENTONS. BAF Uy EPID O KARE: QBN DIET SRROAY Cap pia REAR HERBY PENOANTS, 2 PEs -
CHo CK-N-WILLEAM L., Bousins FATEILEN Te PRIVIPE CCUMENTS ALREADY AARVED By Tie
. COURT, THR, DOCUMENTS ARE, CRUCAL 7 PRAVENG THE APFReTs/By cel setenl AFFECTS oF 8E-
NG SAxU ALLY ASSAULTED, CRUEL -N-UNUSUAL PUNISHMENT, DENTAL OF Wark Hours, BAS~
ENON ASE AND Mitr, Was NIST PROVIDED ro PLaantIpe WITH THE INTENTIONS OF AS~
Srrraig PLALNLFF, OEFENDANTSs CONDUCT WARRANT & SANCTLON OF PRIZOLUS Tory DRAERS
‘RR Ntseleégure. WolATIONS Pea FRap 37), PLALNITEFF TS DEEPLY PRETUDRED By Of-
FENDA NTS NON COMPLIANCE OF ORDER OF/R,. AD, 4, WHEREIN PLALNTLFFIS LEFT waqH-
OUT EVID ENCE RETo SLUPRRT THR CLAMS INTHE com PLALNT, DEF ND ANTS, PES@HseK-N-
BONERS Ast PRAIZOING THE Court APPROVED DatUumMeNTS of Court ORDER 13. Ad HH, ALAeks
PLALNTEFF az A ENS UAMGAAtTABLE OLSADVANTAGE DUETS OFFENDANTS NaNCom Pixar
WITH CouRT 12, 40,19, To PRO\ TAK PLATAIZER Wert Daun ANTS ALaEAGY APP2AUEN By He
COURT ORDER OF 12,30,/9  . DEFEAOANTS know Leper OFF: GSA COURT ORDER OFA,
20,19) AND HAVING THE APARLLITY 72 PRayTor EACH Pooument APR WEA BY TH CO-
URT dppee, YET 70 DATE! S7ZLL Remazn 2A A S7Arf: oF FULL NON domPLIAN G5 OFTHE
COURT ORDER Ts BRIAHT-n- SHINING E\UOEN OF: THAT DEFENDANTS, PESaHatk-N-BOW-
FERS QONDUAT TS BEINA CARATEN OUT N “BAD FAT, 7H DEF ENDANTS, FBsopoek-n-Ban-
FERS uth BENET Rom THRIR F PATLURE OF Nat Fuld ¥ COMPLYING TS & AOURT ORDER OF
JARS LF ENTL FIN, @ La V, VABALT- JETER Ao!4 U5, Drs7, Lacs BSG GR Crh |
 mayag 4414 )* ) aie. NAITO AL. TREN LIST RANK i RIES , 00) Uy $.10EST LEXTS 793 di’ We,
3099624 AT yy Bad ere quly 22, 2oll) ' PARamers INT Peru CORP V, DA\rs 434 F R,O
13a /IQ-1H (ed OTR ROOF) AaU AT bani STOER THREE Faerars DETERMINE FHIE APPRY-
DRATE: SANCTION 2 Ti DEQRFOF FAULT oF THE, Parry LHe: ALTEern 8. DESTROYEn TE
rurnp.nere@® THE OROLE OF PRESUIree SUFFERED BY THE CPPOSENG PARTY, AND) WH -
ETHER THER. TSALESSER SAN@TION THAT WILLL AVOID A SUBSTANTZAL LINEA IRNGSS 72
THE. ABPBat® OPPOSTING PARTY OND HERI THR AFFENDING PIATY = £ SERIOUSLY A] FAa-
ULT, WHT. G2 SERVE 76 DETER SUCH CONDudT BYOTHERS INTHE FUTLT=R t
NAT TONA |. Hoakey leagur VV. WEBaP N Heekky &1UB CNG. GAT LS, 637 O43,
9b SOT ATE B7H iq 710)) SOND V.MBLTLA)RUREE BLee. Taal, ao, I3 F.3d 76,74, Gal
OZR TUNE Ab, 1993 ° ‘
FAuLT? DONE IN PAD ATTH MaCAnn ANN V. KENNEDY UNZVERSTTY Has Pitti, INQ.
ASlY LIS, OF6T, LAXTS Jo7Yy | Koly WL 892693 Ar¥s Gees are 2al)’ Burt V, UPS. 665
3d 679 (4 07a SEPEMBRR BB, 15,2011) WHEN ENZDENOR. LS ‘hetUALLy SUPRESEO
THERE IS A STRINE ORO PrP a: rAulr THAT FAVORS THESMPOSTTLON oF SANCTZONS; BRE
WERN QuAkbe Stage SFL REF CarP, 72: F 3d B26, 334 KA CIR OCTOBER 14 /995),
HERE, THR. CROP NeE < OF DEFENDANT, 1A BAD Pam AND DESERET AEARESS THE TRUTH Es
STRONIE * °
PRESUATOE Bean: CE DRReNbatier ACT Es NS a SLesnly PRE: TUOIEE PLAZNTIFE TH count *
FINDS THAT THcS PRESB FACTOR \NEIGHS TN Avan a SANCTIONS, PATER CORE V_SuT-
FER... BT F, SUPRAd ZE4 39164 OZR acl (FEMI FRESUBICE WHE RRB OEFENDA NT$ OG ~

LETPA PLECTRONICS RELES ANID ERARED-DATA 2F-THUME bezvES) DEFENIDUNTS SPOLAT-
Biel Ft SUPPORT OF SANCTIONS232/7-2U-0070, 5 |
TPN HAS: HAOSPUNE MORAG PPPoA FO NETER Tite NRHA EAIFoMehATIOV ANE
RILES SHE TOOK yer douT AUTHORTZATION a |
PROPORTIONALITY 2 ° TAFRE TS Na RULE oF LAW MANDATING A pretroulak SANTA Upon A
FINDING OF TM PROPER DESTRUCTION OP Lass OF EVEOENGE, ‘PRATHER SU CHA Drarston rs LEFTTO
THe DISCRETION OF THE: cour, Av Marrnal BANK V BUS | Aol] US. OLST LEXIS 7434
WL 3299629.AT "4 GAM exe Suby x8, oil) ' ' Pasamaungy Prerunes. CORP V, DANS 234 FRO

Jaa, In(Bed exe oa5)! ScHmaay, wise wauker Pleo rool corp. 13 534 lo, 79 Grd oR
: SUNE AI, M4DIN OW aastnd AN APPROPRIATE SANCTION Fap THE SPoLALron OE EVIDENEE,

QouaTs ya ULD SRLECT THE. LEAST ONEROUS SHNLTEON WRAESPONDING ToTH I: WILLFul =
A ACT AND THR. PARSUDICE SUFPERED BY THR

   
       

 

NE 5¢ OF TAR DESTAY ATIVE Cape ae
NIeTrm a | | |
| purty Ta PRESERVE, aS eas aniABLy PoRESRRABLE 7 DEFENDA NS, EVLORNeF RELE-

V/A NT

 

sy.

TA JFROp s7O®OQO4 f ORORA p srrekane our p EADINGS OR FARTS THERE on STAYENG UR
«THER PADL ERO TINGS UNTEL THE anne TS OBEYED OR OLSMTSSING THR AXTIONOR PROCED
e OR ANY PABT THAREOR OR @ RENEERENG Dube BATT BY OBFAULT ASA INSTTHE DISOBE-
Dehn T FARTY
‘13, FRep 37 Be a) ® A onner ABUSING To AlLavs THE OrsOBROLENT Auicy TO SUPPORT oR of
Pose DEStanaTea CLAIMS on OFFENSES, 28 HRef{nBTiNG THAT PARTY FReson INTRODUCES ton
STONATED MATIPASSPEADENCR , BABrAkZ\, LANOBRAL 40/7 0,5. 0257. on SSS ON
/ ieee conker SEPTEMBER 3 $ g0l7) DICKENS V- DANBERG aan US, LST App 1 PALS
_HAISE aad oon Sune $43, 2017) \E MpRSON Y Tidrel. Colla. 276 Fad 134 Ged OER 2409)
“bees VU Ren ny $56 F ad 5a, Slo Bed ort 9e8) nce ust: prerecssa. Par PATLURE TR Peas aie
Eyal BS 4 A Facral TNBLITRY, Tr can Be APPROPRIATE. ENEN. TF SOME OF THF. FACTARS ARE Alot
SATESPrED) BO  N | |

 

 

{

\ ‘oo |

Ly, Poulzs, Ni Sratt= Fann flea wal CQ. irked $68, 30% Grd ex ag) (i) me EXTENT
OF THE PARTy's: PERSONAL aE sponuscrrizry THR: PRETUNLOR: TS THR APVIERSARY BAUSED WHE
Parlueh To Meer THR SoH: BULING ORDEAS HNO RESPOND % DISAAVIBeY : DA Htstary of DrLATent-
NESS | & WHETHER Gon DUCT OF THR Khery WAS INT LPL On EN BAD Fi ALM 8) 5) 7/2. PRFERTIVE -
NESS. ar SANSTEON AND OTHE MERITIR: TAYE SS or: THE Claes (NOT ALL OF THESE FACTRS
Pus Br SATLSPLEN IN OROBA To SusraPy Ox SminssaL) ; ;

| &, Plata CEFF REaU (2ST THAT ATT bits ERY LEAST THAT “TU CAURTINELL S20ER PURSUANT 2
viepen BQOO mmr ALtA, AN CAOER RISFUSENG 7 ALLGLS Tiff, OESOBI-DIENT PARTY To
PPeR oe OPPOSE. MEBBEDE SLSNATE ED Claris OA! DE PENSES, Ok Pho ha: zt TH Ar faecry§ cory
Fao FNTRDALING DES LENATER MATIERS oN ENZBENCE Sx. “AN ORDER A EA OBRING 4 me
Minn By. Capayls AGA ENST Tap bins oBBoxeNT PARTY Po eb
* Bares SURBATEE Sarveraanls: 32 [7-cu-0570( | lo a - 7 oe | | oe ; oe

 
TAUB V, ULE SARA VHRR, RFP ob Caren, HBAS OPARR? Bie1 CBOE 9 Pans 58 Posen
Per DEPosttmeN AND FE FRU STINATES THE, FUNOMIENTAL Pun Pose UNDER LYRERNG THEE Orcavizey Quire

Fisher N. DEAN WITTER REYNOLDS ENG. 5ab F.SulP 508 (6,0. M4 19¢)) AL GARNETT -ts0n V
OUTBOARD MARINE, Coxe. lo/] Fad 343% Ghd cre 974)! RIVERS IOR Memenzal Mausoleum
TNE. V, SONNEBLTEK _BoLOMAN Cake ‘$0 FR,D. 133, 437 (F, D, PA. 197) PARCLuSion ORDERS
Far PIstovEry NTALATIONS ' CAUCTAL Sparen ee ‘No OTHER E\YSDBNEF ExXzST ON THF ISSUE
PLAINTIFF HAs N4 OTHER MEANS To OBTAINING TH sh DdeUMENTS AND THES TS THE ONLy EX~
TSTLNG EVZORNC THAT Wolk SUBSTANTIATAE THAT DEFENDANT Rowres NESLATEO PLAT NT-
IRF )st, Sth,ano [44h Anirnoments BASED ON RAZ} AND DEFENDANT, RK. Resoteok vtol-
ATED PLALNTIFF Sh AND 44h AMENBMENTS BASED ‘UPON ABE... THE gf DagumENt wcrte
TLLUSTRATE REPENDANTS, PRSQHaak-N~ BOWERE ALLEGED MIS@NOUIT-xs STLLL ON GOING,
RI-PRTLTIVE , OFLTBE gare INDIFFERENCE ~N- ERuAl PRovewren VIOLATIONS) AND CRUE LN-
UNusy AL PuNESHINaM ENT IN Ale aRDANQE 7 ist Sth, AND /441, Anns ‘ JTHE
Cotumr NT HAS ALREADY BEEN AFFRNIED PER @uRT anOrR a, Aa, 14, boa “io

 

 

 

Ib. DEFENOANSTS, R, Resetocle- ne WrLlram L. Bowers, ORNIAL/ NON COMPLIANCE WAS Not

SPLIT SROOND DRarsIONns SEF don "63 At 34. 41° 4qnLolo' IN-Ad2, 4/3 R13) A93- aa) sees
QS’ 87/27 5,2 81,347; 347-350; 366 36% 39, 387~ 343

17. N. B. Dr: FRA DANTS, R, PE sa/fo alk AND \WLLzam L. Bowkks ALREADY HAVRE. TAY THEIR POS-
| SEESTON, ANDAR HAV TH CAPABTLETY To PROVIDE THI DOBAMENTS PER ORDER OF 14,90;
THRSR. Documents ba NOT! FytsT ANYNHERI ELSE AND TH Dotumrngs ARF Caue ral

TS PLALATARP PROS Ft UT Lon OF TUF ALLE “QATIONSOF PLALNTIFF (St, ath, AND Hi AMPNOMENFTS.
elAarms

V&.LAY LZQYTOF THE FOR QOING PLA ENTLPE MOTLON Fen SANCTZON Far 7h PaLLUae To Camay vor
QOURT ORDER, DATA 72:40-19 , DoetiGo

"

PURSUANT TO as usessr4e TE CRATIPY UND RR PERSURY THAT THP- Knesoane:xsrudano
. CARRBLT PXTCUTED THES AT DAY FFORUARY 2622, AT SUL-SOMERSET, IN SomeRSET PA.

"ReSpeCTPLLLY OU BMITTED”

Lnseld Marks
eee LINSELD \WASHZNZ ON
AM— 320%

PRO SE

DATE! A-27,20

~ Becgk SUPPORT af SANCTEONG 132 17-@V'-0070 | @D
